Title: From Benjamin Franklin to Jean de Neufville & fils, 4 June 1780
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen,
Passy June 4th. 1780.
I received the Letter you did me the honour of writing to me on the 29th past, relating to certain Bills drawn on Mr Lawrens and requesting to know if I will engage to reimburse you, if you in his Absence, accept & pay them. As I have received no Orders nor any Advice relating to any such Bills, know not by whom they are drawn, whether for private or publick Account, or whether they are true or Counterfeit, what Quantity or Value there are of them, nor in short any one Circumstance relating to them, it would be inconsistent with common Prudence for me to enter into any such general Engagement. All I can say is that if they are really drawn by order of Congress, I make no doubt but care will be taken to place Funds in time for the punctual Payment of them. I thank you in behalf of the Congress for the Readiness with which you kindly offer your Service in the Case, but I can say nothing farther at present to encourage your Paying such Bills.— I have the honour to be, with much Esteem Gentlemen, Your most obedient & most humble Servant,
B Franklin
Mess. De Neufville & Son.
